81 U.S. 653 (1871)
14 Wall. 653
THE KEY CITY.
Supreme Court of United States.

*655 Mr. J.W. Cary, for the appellant.
Mr. N.J. Emmons, contra.
*659 Mr. Justice MILLER delivered the opinion of the court.
The authorities on the subject of lapse of time as a defence to suits for the enforcement of maritime liens are *660 carefully and industriously collected in the briefs of counsel on both sides, to which reference is hereby made without specifying them more particularly.
We think that the following propositions as applicable to the case before us may be fairly stated as the result of these authorities.
1. That while the courts of admiralty are not governed in such cases by any statute of limitation, they adopt the principle that laches or delay in the judicial enforcement of maritime liens will, under proper circumstances, constitute a valid defence.
2. That no arbitrary or fixed period of time has been, or will be, established as an inflexible rule, but that the delay which will defeat such a suit must in every case depend on the peculiar equitable circumstances of that case.
3. That where the lien is to be enforced to the detriment of a purchaser for value, without notice of the lien, the defence will be held valid under shorter time, and a more rigid scrutiny of the circumstances of the delay, than when the claimant is the owner at the time the lien accrued.
Counsel for the appellees argue that the libel in the present case was rightfully dismissed under this last proposition; and we are of opinion that if the claimants had shown an ordinary case of purchase and payment without notice, the lapse of time would protect them. While on the other hand we are of opinion that if the claimant had been the owner when the lien accrued, it would not be a good defence in this instance.
We must, therefore, inquire into the special circumstances under which the claimant became the owner of the vessel against which the lien is asserted. These show that there was no sale of the property of one of these original corporations to the other, but that they agreed to unite their property and their interests, and for convenience assumed a new corporate name; that in doing this they recognized a large and undefined indebtedness on the part of the Northwestern Company, and provided for its payment out of the earnings otherwise payable to that company. No doubt *661 these debts were most of them, like the present one, liens on the property of that company, and known to be so by all who united in the transaction. And, finally, that neither the stockholders of the La Crosse and Minnesota Company, nor of the new corporation, have ever parted with or paid any money or other thing of value for the Key City, otherwise than by this consolidation of the companies into one; and it is not apparent, nor even a reasonable presumption, that if the new company has to pay the libellant's debt in this case they will be the losers, but it is nearly certain the loss will fall where it should, on the stockholders coming in through the Northwestern Company.
We do not see, under these circumstances, how the claimants can avail themselves of the rule for the protection of purchasers without notice.
DECREE REVERSED, with directions to enter a decree for libellant for the amount due him for his wheat lost by the Key City,
WITH INTEREST BY WAY OF DAMAGES.